Security of gas supply (debate)
The next item is the report by Mr Vidal-Quadras, on behalf of the Committee on Industry, Research and Energy, on the proposal for a regulation of the European Parliament and of the Council concerning measures to safeguard security of gas supply and repealing Directive 2004/67/EC - C7-0097/2009 -.
Mr President, in recent years, we have witnessed repeated examples of the vulnerability of Member States with respect to energy matters, particularly as regards the gas supply.
Supply disruptions in the north and east of the European Union in the winters of 2005-2006 and 2008-2009 became a veritable nightmare. The harshness of recent winters in Europe makes it even more incumbent upon us, if possible, to do everything that is in our power to avoid similar occurrences in the future.
The majority of the Union's energy supply is imported; hence, diplomacy can play an important role in this strategic area. We are all aware of the efforts made by the Commission in this area, which we greatly appreciate, but we need to equip ourselves with more directly effective mechanisms.
We must bear in mind that, in the supply crises that we have experienced, national market rules and the lack of interconnections prevented fully satisfactory aid being provided to the Member States affected.
The regulation we are going to vote on is intended to be a firm step forward in resolving this problem. We have spent a long time trying to make progress on this issue, overcoming the difficulties arising from the different national perspectives. It has been a long and hard negotiation process.
The agreement we are voting on today shows that Member States have looked beyond their particular interests in order to accept a much more European focus. Once the regulation is adopted, we will then have a powerful instrument with which to increase gas supply security in the European Union as a whole.
The regulation was adopted unanimously by the Committee on Industry, Research and Energy after the successful outcome of the trialogues with the Council.
I would like to take this opportunity to thank all of the shadow rapporteurs for their excellent work, duly reflected in the text, as well as all of the committee members who provided opinions, a significant number of whose important amendments were incorporated into the text.
I would also like to thank the European Commission for the valuable support given to the colegislators and to acknowledge the generous collaboration of the Spanish Presidency of the Council, which kept us fully updated on the progress of the work it was doing.
This regulation ensures the security of all European citizens, who, from now on, will find themselves better protected in the event of a crisis. Moreover, it also provides Member States with a degree of flexibility, enabling them to include additional protected customers, such as public services.
However, the legitimate eagerness of a Member State when it comes to protecting consumers in its national market must be balanced by an undertaking of solidarity with citizens of other Union Member States.
In the event of a crisis, the regulation obliges gas supply companies to supply protected customers for a minimum, uninterrupted period of 30 days. Moreover, Member States must either build, or upgrade, their infrastructures in such a way as to improve the integration of the internal energy market and reduce the existence of energy islands.
One of the most important achievements of this regulation is the fact that it imposes reverse flow on the gas interconnections of all Member States, thus complying with criteria such as need and viability. Reverse flow, by means of investments in the short term and at an acceptable cost, will enable the unprecedented diversification of supply within Europe. In this sense, the Yamal pipeline is an obvious example, given that it supplies Poland, the Czech Republic, Slovakia and Germany via Belarus.
Another achievement of Parliament is the important role given to the Commission, which acquires the power of veto with respect to specific measures if it deems that these may endanger the security of supply to other Member States.
Furthermore, the Commission will play a decisive role in coordinating between Member States in any crisis situation through the auspices of the Gas Coordination Group. This regulation provides a real solution to a real problem. It strengthens gas supply security and obliges all market stakeholders to collaborate in dealing with serious supply problems in the future.
Proper and efficient market functioning, the building of interconnections and supplier and route diversification are the best defence against future crises.
Mr President, the regulation concerning gas security represents a profound qualitative change in which Member States are leaving aside purely national schemes to enter fully into an ambitious European approach.
It is true that it has taken two crises with dangerous consequences to awaken the EU conscience of some Member States, but their attrition is very welcome if it has the same consequences as contrition.
Lastly, Mr President, this regulation represents an historical milestone on the road to gas supply security in the Union and is irrefutable proof of the worthiness of our great integration project. The proper and swift application of this regulation will send out a very strong message to our suppliers, who are almost always our friends; that as far as gas supply is concerned in the Union, the motto of 'every man for himself' no longer holds. It has been replaced by 'all for one and one for all'.
Mr President, ladies and gentlemen, gas plays an important role in our energy policy and the strategy for this area is clear. Firstly, we need an efficient European legal framework to ensure the security of the gas supply. Secondly, we should be diversifying our sources and routes of supply for imported gas. We also need to develop further and consolidate the necessary infrastructure and to take a common approach on European interests when dealing with our energy partners and the transit countries. All of this must be based on a well-functioning internal market.
The gas crisis in January of last year and the developments which took place in June between Moscow and Minsk confirmed that we are on the right track with our gas strategy. For this reason, I am grateful that the negotiations in Parliament and with the Member States on the basis of the Commission proposal were brought to a constructive conclusion in the space of only a year. This is good news for the business community and for the citizens of the European Union. I would like to thank, in particular, the European Parliament and also Mr Vidal-Quadras for showing commitment to this issue. You were certain of the results that could be achieved and have brought the process to a convincing conclusion. I would also like to express my gratitude to the Member States for their readiness to give up some of their powers and become part of a European framework.
This draft regulation is the very first piece of legislation based on the comprehensive article on energy in the new Treaty of Lisbon. You are entering new territory and making use of your newly acquired, comprehensive powers. No one can guarantee that there will be no interruptions to the gas supply. This makes it all the more important for us to take the necessary precautions. We believe that close cooperation with the Member States on the subject of gas is more essential than ever. We are currently advising Poland to ensure, right from the outset, that its new gas supply contract with Russia is compatible with European law and does not require formal breach of contract procedures.
We welcome the call from this House for a common European approach, faster preventive action, new technical options, such as reverse flow capacity, the expansion of the infrastructure and a common European external energy policy. We also support Parliament's proposal to monitor and establish an internal market. The mandatory minimum standards for every private household are an indication of solidarity and of the responsibility which Europe assumes as regards its citizens. Right across Europe, there will be mandatory storage of 30 days' supply in the case of extreme conditions, for example, infrastructure failure, temperature variations or peaks in demand. Thirty days' worth of security is not a true safety net, but it forms a foundation on which we can approach the winter and possible future crises with greater confidence.
We should increasingly be speaking with one voice, building up our position internally, as we are doing now, and presenting a united front to the outside world.
Many of the measures which form part of the regulation have already been implemented, including those relating to the gas infrastructure and the reverse flow capacity. We are currently providing support for 31 projects in the field of gas using money allocated by Parliament. A total of EUR 1.4 billion is helping to release a variety of public and private funding. In recent months, we have achieved a great deal of what the regulation is aiming to implement. However, much still remains to be done. I am sure that this regulation will not be the last word on the subject. Therefore, I am interested in seeing an interim review and possibly the continuation of this regulation and the fine-tuning and expansion of the corresponding plans in two to three years.
We would like the regulation to be applied quickly after it is adopted. The Commission wants to take action at an early stage in order to ensure that we have a common approach to our external energy relationships. The gas coordination group, which is led by the Commission and meets every month, will have a stronger role to play as a result of the regulation. We welcome the fact that there will be cooperation not only at a European level, but also at a regional level. One example of this is the pilot project involving the three Baltic states, Estonia, Latvia and Lithuania, as part of the Baltic Energy Market Interconnection Plan (BEMIP). In brief, we need regional solutions within the overall European dimension.
I can assure you that the Commission wants to see a wide-ranging debate on infrastructure. The infrastructure package which we intend to present to you in November represents the right opportunity for this, along with the next financing period.
(Applause)
The citizens of Europe expect measures and decisions from the European Union which will visibly and specifically express our desire for supranational infrastructure to be managed collectively. This regulation meets these expectations. In particular, this concerns transport and the ability to travel rapidly to any destination in Europe using fast railways, roads and air connections, and it also concerns security, including energy security.
For several years, we have been saying in Parliament that energy supplies should be treated as a strategically political subject. Europe must not be dependent on a single supplier, but this is the situation in Central and Eastern Europe, which obtains most of its supplies from Russia. Gazprom has repeatedly shown that it treats gas as a strategic weapon for increasing Moscow's political influence by creating difficulties over gas supplies. We, as Poles, as Polish MEPs, have called attention to the egoistic nature of the Northern Gas Pipeline, an investment which has been undertaken without consulting the Member States of the European Union.
Today's regulation on gas solidarity is an expression of the European awareness that only together can we build an effective and mutually beneficial system for the procurement and distribution of gas. A system in which no country, if deprived of gas, will be left to itself. In order to put the provisions of this regulation into effect, we do, however, need the political will of governments, and also the financial effort of the European Union.
Thank you, Mr President. This is a very important report, and I am pleased to see that Parliament's resolution reflects the concerns of those Member States that are isolated in the area of energy, because they are largely dependent on supplies from third countries and lack the infrastructure connecting them with other European Union Member States. I hope that the adoption of this regulation will enable the development of common energy policy projects. On behalf of the Committee on the Internal Market and Consumer Protection, I take pleasure in noting various points where Parliament has improved this proposal. First, the class of consumers to whom gas supply is guaranteed in extreme circumstances has been made more precise and clearly defined. Second, the working of the European principle of solidarity has been averted, strengthened and made more specific, with emphasis on regional cooperation and the extension of the Commission's powers and responsibility. Finally, priority has been unambiguously given to market-based instruments, rather than non-market mechanisms, in solving disruptions in supply. They are to be applied only in circumstances where the market is unable to guarantee supply to protected consumers. In conclusion, I should like to thank Mr Vidal-Quadras for his excellent collaboration.
rapporteur for the opinion of the Committee on Foreign Affairs. - Mr President, energy security is one of the key elements for safeguarding the future. It is a public good that the EU has a duty to provide for its citizens. The question is not if, but how, the Community should act in order to make Member States secure in the energy field. For that purpose, two elements are required: first, proper legislative instruments and, second, political vision and the will to implement those instruments.
As for the legislative package that has been negotiated in a very effective manner by the rapporteur, Mr Vidal-Quadras, I would estimate that, when compared with initial ambitions, two-thirds of the goal of providing energy security for the EU as a whole have been reached. The package provides us with ambitious rules concerning infrastructure, introduces the system for Community reaction to emergency situations, and incorporates the principle of solidarity, as stipulated in Article 194 of the treaty, as a binding provision.
However, there are some important omissions, especially in the external dimension of EU energy policy. The regulation omits the role of the High Representative and only vaguely refers to the southern corridor, Nabucco or cooperation with our ENP partners.
However, the overall text represents huge progress - or rather may do so, if duly implemented.
(The President cut off the speaker)
Mr President, ladies and gentlemen, firstly, I would like to thank the Members of this House who have worked so hard on this project and, in particular, Mr Vidal-Quadras. This proves that the European political system is capable of responding to crises and providing useful solutions.
We have seen supply security situations of this kind on several occasions. As a result, the problem of security of supply has become much clearer. We have been forced to act and we have taken the necessary action. We have found solutions which are not straightforward, which involve new instruments and which, and this is the interesting aspect of all of this for me, not only put in place infrastructure standards in Europe, not only create common rules for prevention and emergency plans, not only provide the certainty, which Mr Oettinger has rightly referred to, that we can offer our citizens 30 days of security in future, but also demonstrate that we are able to reach compromises which produce viable results. The process was laborious, but it is now clear that the focus is on the role and the responsibilities of the companies which build and manage the networks. Another important factor involves ensuring that the policies are flexible and making it clear that we are not imposing requirements that do not pay off and are no longer intelligent or sensible, for example, by building in flexibility to the reverse flow capacities. We are not saying that everything must be done at any price, but we are leaving ourselves scope for evaluating individual cases and improving cooperation in the regions.
Equally important is the reference to the fact that although the Member States must be aware of their own responsibilities, if they cannot find the necessary solutions, the Commission will have an additional job to do. The Commission's role has been reinforced, but it is not the sole decision maker. It is responsible for making decisions when other solutions are no longer possible and it also has the last word. We need flexibility and systems which keep the burdens within reasonable limits. Last but not least, we must ensure that there are solutions in place. This is the good news from Brussels for the people of Europe.
Mr President, I would like to start, of course, by thanking Mr Vidal-Quadras warmly for his positive report and, above all, for the productive collaboration between him and the shadow rapporteurs. I would also like to express my thanks to the committee chair who ran the meetings with the Spanish Presidency.
We have achieved a good result. Of course, this is all about solidarity on a European level, which is the central point, about the joint development of pipelines, about reverse flow capacity and, most importantly, about protecting vulnerable consumers. All of this is covered, as has been said, by direct legislation. Some people have been critical of this, but it is very important as it allows us to send out a clear signal.
Mr Oettinger has already begun to look to the future and has said that this is not the end of the story. I would like to support him in this respect. We should take a few steps further. A report was recently issued by Mr Delors' group about the possibility of establishing a European energy community. I know that our chair is very much in favour of this. I am pleased that this is his view, because I believe that it would make a very important contribution to the progress and continuation of the European unification process if we were to establish a common European community on energy issues without amending the treaty. It is also important that we do not get bogged down in discussions on modifying the treaty. Solidarity really must take priority.
My second point concerns our united front both internally and externally. What do I mean by 'internally' here? I am thinking about how much additional infrastructure we need and Mr Oettinger also mentioned this. The more we move into solar energy and wind energy, the more we will have to develop our infrastructure, because, together with an increased storage capacity, we will also need to ensure that other energy producers can step in when there is not enough solar or wind energy currently available. As a result, this common infrastructure network in Europe is very important.
Of course, we also need to present a united front to the outside world. We increasingly have a common market, where other countries do not. Russia does not have a common, open market. Instead, it has state monopolies. If we want to confront this system, we need to do so together on the basis of a common European external energy policy, but perhaps also on the basis of a joint approach by European gas companies, in order to obtain better prices and better terms, and, of course, the development of the infrastructure, such as Nabucco. For me, that is the reason for moving towards a common European energy policy today.
on behalf of the ALDE Group. - Mr President, first of all, I have to congratulate the rapporteur, Mr Vidal-Quadras, for his excellent work on this important report. Every winter reminds us that Europe is dependent on the gas supply from Russia, Ukraine and other countries. Security of energy supply has become a priority for the EU, and this is most welcome.
This legislation is a positive step towards reducing Europe's vulnerability and assuring our citizens that gas will be delivered in the event of serious disruption; prices will be affordable and solidarity will prevail. But more needs to be done. We need to continue diversifying energy routes and supply sources. Security of energy supply has a different meaning depending on whether you are Romanian, Dutch or Finnish. Our various geopolitical situations require a European approach and the European approach requires full completion of the energy market.
It is not a scoop to state that many protectionist barriers remain within the EU. Protectionism is harming the market and therefore harming consumers, keeping prices up and undermining our security of supply. What is a scoop, though, is for a politician to say that politics should back off from energy policy, and I am saying that loud and clear. Every day, we hear about ambiguous contracts, deals agreed behind closed doors, monopolies and political arrangements.
In Romania, the shaping of our energy strategy is in the hands of a few people in the Security Council led by the President. Accountability? Not for the Romanians. Democracy? Not for the Romanians. And yet the consequences of this policy end up in their hands of the citizens of Romania when they receive their pricey gas bills at the end of the year.
It is time to ask for more transparency, accountability and democracy in the way our Member States deal with energy policy. Otherwise, we will not be able to improve the situation for consumers. Let the free market regulate prices - it will undoubtedly do a better job than politicians. We need the Commission to dismantle protectionist barriers and behaviour patterns.
Mr President, congratulations to Mr Vidal-Quadras and to everyone involved in the negotiations. I would also like to congratulate the Spanish Presidency, which has really helped us to make rapid progress in this area. We have achieved a good balance between the internal market and forward planning and between the regional level and Europe as a whole. I am also pleased that the area where we have made most progress, the reverse flow capacity, plays a prominent part in the regulation.
I would like to raise three points with the aim of looking to the future. Firstly, as far as infrastructure is concerned, we can see potential for developing the north-south connections in particular, in Poland, Hungary and Slovakia. It is very important for us to have more north-south connections. In the case of gas storage, we need to consider the issue highlighted by Mr Swoboda. If more gas comes onto the electricity market, as seems likely, we need fast-cycle storage. We must evaluate our infrastructure to identify whether we have slow or fast-cycle gas storage, because we must focus more closely on fast-cycle storage.
Secondly, in my opinion, we are completely lacking in good data as a basis for evaluating future gas demand. What impact does the EU Buildings Directive have? What is the effect of a country like Germany saying that from 2050, all its buildings, both old and new, will be zero-energy buildings? The PRIMES model is not detailed or independent enough, because it was created by the same man who developed the scenarios for EURELECTRIC. This means that we need better data in order to avoid wasted investment.
Thirdly, the Heads of State will be meeting on 4 February 2011. Before this important summit on 4 February, I think that the Commission should provide us with a document containing a reassessment of the global gas market. The discoveries of shale gas in the USA have made more liquefied gas available. What will it mean for us if we discover shale gas in Europe? We need a document from the Commission which gives the Heads of State an assessment of the current situation of the global gas market. In my opinion, it is much more positive than was the case two or three years ago.
Congratulations are certainly in order, because Mr Vidal-Quadras is not only the mainstay of the compromise we have reached with the Council, but he is also the mainstay of the exceptionally broad consensus among the political forces in this Parliament. This is very important. The European Conservatives and Reformists support this compromise, despite the fact that Parliament initially proposed measures which were much more ambitious, particularly concerning the building of infrastructure, but also in the area of the political involvement of the European Union in crisis resolution, including crises which have an international dimension.
It can be said that the original version of the resolution laid many more obligations both on firms and on Member States. What we have on the table, today, contains many more options. It only remains to be hoped that this will not be a pretext for continuing the policy of indifference - both on the part of Member States and of firms - the policy of indifference to the Russian abuse of the gas weapon in Central Europe. It remains to be hoped that the European Commission will be fully resolute in fighting Gazprom's abuse of its monopolistic position, because Gazprom has political reasons too for wanting to retain not only full control over gas pipelines, including those in the territory of the European Union, but also full control over the raw material, including after its sale in the EU market. This is taking place at the cost of the common market, it is taking place at the cost of competition and consumers' rights, and it is taking place at the cost of the development of modern technologies in the gas industry.
Of course, the regulation could be better, but it is still the most significant opportunity and the most significant guarantee of Union energy policy in the face of a gas supply crisis, and therefore in the vote, today, it should be supported as widely as possible by this House.
Mr President, do we need to ensure energy security and independence? Yes we do. However, to fully ensure security and independence, it is essential that we remove gas and other energy sources from the serious problems caused by speculative markets, declaring them public assets, and enter into tariff agreements that respect the people of producer countries and provide security for European consumers. This could be the mission of a European agency for energy under the control of Parliament and the Council.
The Union must not act as representative for the gas and oil multinationals, especially after the disaster we have just seen off the coast of Florida. Multinationals do not care about consumer interests. They only serve their shareholders, with nothing but contempt for the rights of people living in gas-producing countries to do what they will with the products of their own subsoil.
Unlike our rapporteur, I am not convinced that the free action of the market and private companies operating in the gas industry will secure gas supplies in the Union. To guarantee gas supplies for all citizens of the Union we need to nationalise the large gas groups and create, out of these entities, a European interest group under multinational and, above all, public control.
Mr President, Mr Vidal-Quadras, may I congratulate you on an excellent report, which puts our internal market in order. However, I should like to clarify the following point: Europe has not secured or resolved the major problem of alternative gas suppliers by any stretch of the imagination.
On the contrary, it seems to me, looking at the suppliers needed for the viability of the gas pipes which we are planning in Europe, that there is still just one supplier. To give you an idea of how effectively it has encircled us, Russia has secured gas supply agreements with every potential European supplier - even Iran. I have no objection but, this being so, Commissioner, we need a proposal on trade ties based on mutual interests with Russia, formulated in cooperation with Mr Tajani, if we, too, are to tie it down from an economic point of view.
My question is this: have you considered speeding up the LNG action plan? There are suppliers in North Africa and the Gulf. Do you intend to increase the number of LNG terminals in the Mediterranean? Alternative suppliers exist and I would ask you to give this matter due attention.
(HU) Ladies and gentlemen, the global expansion and internationalisation of natural gas trade has brought with it the risk that conflicts, whether international, political or economic in nature, will have a direct or indirect effect on the unified gas market, endangering its operation and consequently the security of supply. Any gas market model is, by definition, only able to handle short-term capacity, supply management, technical/technological and price variation problems, and attempt to minimise the cost of services as a whole. Security of supply must, therefore, be defined as a guarantee that consumers who need uninterrupted supply will have the necessary amount of gas continuously available at accessible prices. When formulating the supply security policy, special attention must be paid to temperature-dependent domestic users who are unable to switch to other energy sources. These consumers are not in a position to fight for their own supply security. In today's completely liberalised gas market, it is the duty of the state, its government and regulatory authorities to make sure that the general service contract includes all acceptable requirements of the service.
(LV) Mr President, Commissioner, we are all dependants. In Europe, we are dependent on energy supplies from third countries. We are especially dependent in the gas sector and, of course, there is great dependence directly on one supplier country - namely, Russia. We know that as a supplier country, Russia can be problematic. For example, as a result of the dispute between Russia and Ukraine, several European Member States were left without supplies of natural gas in January 2009. What is the solution? The solution is, of course, twofold. First, as various speakers have said, diversification of supply. Second, by developing an internal market with interconnections. So when we actually talk about a common European energy policy, we mean the necessity of developing a functioning internal market that would safeguard us. Where does the problem lie? The problem is that in Europe, there are currently several countries and regions that are completely isolated from the rest of the European Union. The Baltic States specifically are completely isolated and completely dependent on supplies of gas from Russia. This has resulted in the fact that, for example, consumers in the Baltic States currently pay 30% more for natural gas than the same consumers in Germany. Consequently, I wholeheartedly believe that this regulation which the Commission has initiated, and which Mr Vidal-Quadras has brought to a conclusion, is a step in the right direction. This is the right direction, but we must bring it to a conclusion. We must put an end to the isolation of various Member States with infrastructure investment so that we can have a common market, and so that we can have the prerequisites for a free internal market that would guarantee security of gas supplies. Thank you.
(ES) Mr President, Commissioner, the House has been reminded here today that the January 2009 crisis revealed something more than our energy dependence. We learned that a significant part of the problem lies within our borders. Spain, for example, cannot help new Member States affected, in spite of having resources.
I would like to remind you, ladies and gentlemen, although it might seem obvious, that internal solidarity requires that it be possible for gas to be easily carried throughout the Union, without either technical or contractual obstacles and, above all, by means of cross-border interconnections which, at present, are far from the best.
Therein lies the value of this regulation, which clearly links the building of interconnections to supply security, highlighting the need to diversify sources and to do away with energy islands.
Allow me, Mr President, to finish my speech by congratulating the Commission, Mr Vidal-Quadras and the Spanish Presidency for having contributed, in record time, to giving substance to solidarity in energy affairs.
(DE) Mr President, firstly, I would like to thank Mr Oettinger and congratulate Mr Vidal-Quadras on his report. With the help of the Spanish Presidency, it has been possible to produce a very good document. Natural gas is important and its importance is increasing. In his speech, Mr Turmes said that we must change our perspective on the situation. In the country which I represent, half of all households are dependent on natural gas, but 40% of this comes from Russia.
This is why adding legislation to the existing directive is important. It is also the right thing to do. It will give us prevention plans, preventive measures and emergency plans with three crisis levels. We do not want a repeat of the pictures which we saw in the gas crisis winter of 2009. We do not want to see our European partners and Europe's neighbouring countries freezing. For this reason, this report forms part of our common European responsibility, which covers not just the EU Member States but also the neighbouring countries.
Ladies and gentlemen, the legislation is good, but we also need to take other routes. For this reason, I welcome the announcement by Mr Oettinger that all the infrastructure measures, some of which have been mentioned here, including Nabucco, Nord Stream and South Stream, will receive support. This will allow us to diversify and will ensure that we are not dependent on a single supply. What we need is storage facilities. We definitely need more storage. In Germany, we have 70 days' supply and that is not the case in every country. We must raise the standards in every country in this respect. The other issue is the energy mix. That remains our greatest challenge, which we must work together to overcome. Thank you very much and I hope that the new legislation will be successful.
(CS) Mr President, Commissioner, in January 2009, Europe was convulsed by the problem of restricted gas supplies from Russia, which we know as the January 2009 gas crisis. We need to be very careful, however, as this situation did not affect the whole of Europe by any means, and it appears from studies that it was more a structural problem. We should not, therefore, mindlessly embark on excessive attempts to regulate, because the large and even overly-large number of storage facilities or regulations in response to supplies would lead to higher gas prices, and could complicate the situation for the end user, of course, as well as undermining competitiveness.
In my opinion, the report has produced a very sensible conclusion in the interests of retaining the flexibility of the whole solution. I am also very pleased with Commissioner Oettinger's opinion that it will be necessary, in time, to evaluate the impact of the report on gas prices and assess the overall effects of the measures adopted on the gas market.
(IT) Mr President, ladies and gentlemen, European gas production is declining steadily and demand for energy will increase, above all, in the near future, to coincide with the economic recovery we all await.
It is therefore very important to implement abundant and safe supply policies, particularly at times of crisis, when gas supplies depend on external geopolitical factors.
This regulation will greatly improve coordination between stakeholders in the gas sector and will prevent a repetition of situations such as those that occurred during the Russian-Ukrainian crisis without, however, putting in doubt the prerogatives of each individual Member State in the energy field.
I congratulate the rapporteur, Mr Vidal-Quadras, and thank him for having considered some of the amendments that are so important to us. I also note with pleasure the words of the Commissioner in calling for greater and closer regional cooperation in this sector, and thank him for his concern.
Mr President, lawyers chase ambulances: where there is an accident, there is a parasite rushing in to profit from someone's misfortune. The advocates of European Union are ambulance-chasers extraordinaire: from the fantasy of man-made global warming, to earthquakes and forest fires, every crisis becomes an excuse to grab even more power.
The Russia-Ukraine gas crisis was an artificial problem caused by neo-con interference in the politics of Eastern Europe. The answer is to stop 'baiting the bear' and to leave the nations of Europe free to buy the gas that Russia needs to sell us. Instead, the crisis is used as an excuse for the EU to seize control of gas supplies and ensnare us all in a web of interdependence designed to enforce the Union that voters would never approve.
This is not about gas supplies. It is the creeping tyranny of a Socialist superstate using deceit to grab what it cannot get democratically. When it drops the mask of reasonable necessity, its new fascism will be imposed, not with castor oil, but with deadly cold. That is why freedom lovers will vote against this report.
(IT) Mr President, ladies and gentlemen, I would like to thank Mr Vidal-Quadras for his excellent report and his great and acknowledged capacity for mediation, which has led us to vote on a widely supported regulation at its first and only reading.
I too, along with my delegation and my group, will willingly vote for this regulation, because it certainly marks significant progress compared to the policies pursued so far, even though it is but one important brick along a road that is bound to see us consistently engaged in new and ambitious policies, as the Commissioner has already announced.
I applaud the public and official choice made in Parliament for a policy of solidarity in the internal market, which also serves as a warning to those who have speculated in this area too often in recent years. We should, however, diversify the corridors, sources and quality of resources. In this sense, I feel that attention could have been more boldly focused on the matter of the southern corridor.
I support and absolutely agree with the contention that the market is the only true guarantee to combat supply-related risks. The market is here to stay and so we must strive to guarantee a competitive market and therefore introduce regulations, directives, funding, a multitude of networks and multiple sources of supply to ensure that a monopoly no longer exists in this sector with regard to both sources and networks.
(PL) The security of gas supply is an exceptional and a strategic subject. In all, four committees have worked on it. You are saying that the committees worked for a short time, but in total, it was a very long time - opinions were given and exchanges of views took place. It was an exceptional subject because it concerned geopolitics, technology and engineering, but also, and most importantly, it concerned the nature of European solidarity. How far do we want to go in building a common market in this area? How far do we want to go in acting together? How far are the great and the good ready to go to take the weak and the unprepared under their wing in a crisis situation?
A compromise has been agreed. A compromise which is welcome, as is every compromise. It is good that there is a compromise. However, when I recall the ambitious first intentions, I remember that we wanted to go further. For the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the most important word in the title of this report is 'security'. However, it is security with a small 's', the security of ordinary people who pay their bills, read the newspapers and find out that someone might simply cut off their gas. I think that from the point of view of their interests, from the point of view of people who are afraid - who, every winter, are afraid that someone will cut off their gas or that they will have to pay more - this is a report which reduces their fear a little, and it is very good that it has been proposed in this way.
However, let us also say frankly that when it came to the discussion about who can declare an emergency in relation to gas supply, and under what conditions, there was no agreement on this point. It was proposed that one country which is at risk can do this. When the first proposal said that two countries can do this, it, too, fell. Today, we have a vague definition which says that unspecified authorities are going to discuss this subject. So, in summary, it is a small step, but in the right direction.
(RO) I would like to emphasise just two things: the importance of gas supplier and transit countries. At the same time, I would like to congratulate the rapporteur for giving us the opportunity to discuss this issue and for the way in which he has handled it.
As rapporteur for Turkmenistan, I believe that this country is one of the key suppliers for the European Union, given the reserves it has and the opportunities for opening up to the European Union, just as it has also done to other Asian countries, specifically China. I think that all the European projects, including Nabucco and White Stream, depend on relations with this country. In this context, I feel that improving relations with supplier countries is extremely useful, while maintaining the standards imposed by the European Union. The commitment exhibited by these countries in not only an economic, but also a democratic, strategic partnership with the European Union is a relationship which must be nurtured in the European Union's foreign policy.
Secondly, I would like to emphasise the importance of my home country, Romania, as a transit country. I think that both Romania and Bulgaria can play a stabilising role.
(PL) Energy security is, today, one of the most important conditions for sovereignty. Therefore, the European Union must arrive at a consistent policy in this area as quickly as possible. The 2004 directive on gas crises which is currently in force is completely inadequate for the risks which exist today, for it is not able to protect countries, particularly the countries of Central and Eastern Europe, from reductions in gas supplies of many weeks' duration. Even though it was a painful experience, we found out just how very serious a threat this is during the two gas crises between Russia and Ukraine in 2008 and 2009.
We might say 'better late than never'. It is to be welcomed that, in adopting the new regulation, we are beginning, at last, to build a common energy policy. This regulation should contribute to the creation of mechanisms allowing coordination of action in the event of another gas crisis as well as to the improvement of the network infrastructure which will connect the gas systems of Member States. The compromise negotiated with the Council is certainly not ideal. In my opinion, the measures proposed initially by the European Parliament were significantly better. Despite this, taking into account the current, imperfect state of the law, I think the proposals which have been submitted should be endorsed.
(SK) The regulation on security of gas supplies responds to a problem brought home to us by the energy and gas crisis at the beginning of last year.
The model regulation drafted by the Commission proposes a raft of measures that have the ambitious aim of achieving a higher level of energy security for the entire European Union. However, we have had to specify or improve on the original wording of many issues covered by the proposal in Parliamentary committees. Parliament has had to specify the role of businesses in handling emergencies, re-draft the scope of reverse flow usage and resolve the apportioning of costs in respect of new, cross-border infrastructure investments. It has specified the terms of the Community mechanism for automatically declaring a state of emergency, linking it to the prevention and emergency plans of Member States. Parliament has also proposed an arrangement for handling sensitive commercial information in order to prevent it being misused. However, despite the enormous efforts of both the rapporteur and the Parliamentary committees, many questions remain unresolved. These mainly include the definition of protected customers and the application of the N-1 infrastructure standards. We will have to address these questions again once the directive has been adopted.
(SL) Today, we are debating what is probably one of the most important documents of this plenary sitting. Many of our citizens were left freezing during the coldest part of the winter of 2009 because their radiators remained cold. It is precisely in such cases of emergency, when the gas supply in Europe is seriously disrupted, that we can demonstrate European solidarity.
The regulation we are debating is proof that we are putting the well-being of individual citizens at the heart of our work. The regulation defines all households connected to a gas distribution network as 'protected customers'. Under this regulation, action will also need to be taken to guarantee them sufficient supply in times of emergency. This means that we have to strengthen the infrastructure both within Member States and between them. We have to ensure the proper functioning of gas loops, and that means reverse flows. We also have to draw up an effective plan of preventive measures in cases of emergency.
Here, I would like to encourage the European Commission to urge Member States to comply with the requirements of the regulation in a timely fashion. I am pleased to note that the rapporteur has listened to the arguments made by individual Member States and taken their specific circumstances into account. These solutions are therefore also relevant for Slovenia, where the existing network, which combines gas deliveries from Russia and Algeria, is sufficient to meet standard demand, despite the shortcomings of the N-1 standard.
Finally, I would also like to congratulate the rapporteur, Mr Alejo Vidal-Quadras, who has deftly led the negotiations in Parliament and between the institutions. He has really done an excellent job and I hope that it will receive the backing of the vast majority of votes.
(EL) Mr President, may I start by congratulating Mr Vidal-Quadras on his important contribution to the detailed compromise reached with the Council at first reading.
The new regulation will address serious inherent weaknesses in the security of the natural gas supply to the EU by stepping up measures at European level, by giving the Gas Coordination Group greater powers, by adopting early warning and alert criteria and, of course, by introducing clauses to protect consumers and give them a better service, especially the most vulnerable members of society, who must be our top priority.
However, I should like to point out - as Parliament has repeatedly emphasised - that we need to overcome the fragmentary approach to the question of the security of our energy supply and adopt a cohesive European policy in the energy sector, starting by strengthening regional cooperation and promoting projects to diversify energy sources and channels, such as the Nabucco and ITGI pipelines, which are complementary rather than opposing projects, and which can play a catalytic role in the security of supply to the EU.
(CS) Mr President, last year's energy crisis was disagreeable, but it did not indicate a structural failure of the market. It is therefore not necessary to have any kind of excessive regulation of the gas market or the gas supply market, as that would ultimately only result in higher gas prices for the end user. I would like to make three comments in this context: firstly, there is a need to define the category of so-called protected customers very carefully, in order to avoid an excessively broad definition, which would certainly lead to higher gas prices for end users. Secondly, we must proceed very cautiously in defining the mandatory period for which suppliers must provide gas, and it should not be 60 days, but perhaps just 30, as enormous storage facilities would have to be constructed, of course, and this would have an impact on end user prices. Thirdly, it is, of course, necessary to establish a precise definition of the so-called coldest period.
(PL) I would like to express my regard for the rapporteur, Mr Vidal-Quadras, who, a year ago, faced the exceptionally difficult challenge of preparing a report on questions of energy security in the area of safeguarding gas supplies to the European Union. Both the European Parliament and the Council are fully aware of the understanding which has been worked out together. The regulation concerning security of gas supply is to be an instrument on the strength of which the European Commission, Member States and their authorities and also gas enterprises are going to have to take action sufficiently in advance to prevent the effects of a disruption to gas supply. As we have heard, here, the rapporteur said it is a legal act which is a response to a real problem being faced by the European Union.
I would like to refer to the current situation and say that there may, at this moment, be a new crisis in the making. This concerns what is happening on the basis of a contract between Poland and Russia. This is a new challenge for the European Commission. Currently, Poland has become a battleground between the European Commission and the Russian Federation over implementation of the third liberalisation package for the gas market. If the Commission wants to test the situation, it should do so using the example of a country which has a diversified gas supply structure, and not Poland, which is very limited in this area. Poland is currently at risk of a serious energy crisis in the form of a gas supply deficit of 1.7 billion cubic metres. There is, therefore, a risk that the Polish economy will collapse. We expect support from the European Commission in resolving the problems which have arisen. It should be said that Poland plays the role of a transit state, and is not the end of the Russian system. I hope that the development of the situation on the eastern border of the European Union will make most Member States appreciate the significance and the importance of safeguarding gas supply security.
(RO) The European Union cannot allow itself to be dependent on external monopoly gas supply sources. The gas crisis between Russia and Ukraine in 2009 showed us how vulnerable we are without a proper common European strategy.
The consequences of this were plain to see from the impact on the European economy and on the groups of consumers who were already vulnerable. This external EU crisis equally highlighted the level of interdependence among its Member States. This is why I believe that a common strategy must be devised, promoting diversification of routes and the EU's gas supply sources so that it ends up with sufficient capacity to respond to a crisis.
Solidarity between Member States, a well-known principle in the Treaty of Lisbon, is vital to providing a European gas supply mechanism. The Nabucco project assumes major strategic importance as part of this mechanism. It must be supported, in particular, by the European Union because it offers the only viable alternative to Russia's energy monopoly.
(PL) I would like to thank the rapporteur very much for bringing about a compromise, something which, on matters related to energy, is particularly difficult. I would also like to thank Mr Oettinger for his involvement in the agreement on gas supplies between Poland and Russia. We greatly value the fact that the European Commission is playing a fundamental role in this matter.
In Europe, today, energy is the factor which determines the independence of many states, and therefore it is with amazement that I hear the voices in this Chamber which are saying that we are only talking about energy, that it is only a matter of economics, and that our discussion is only about these things. No - many countries in Europe treat the question of energy as the factor which determines their independence, and rightly so, because this is, in fact, the case. If anyone needs convincing about this, they need only read any Russian document on the subject.
On energy matters, the Russians have adopted two different approaches. One relates to questions of economics and nothing else, and the second relates directly to questions of policy and security. Therefore, if we are lacking anything, today, it is greater involvement, and this includes the involvement of those agencies of the European Commission which are responsible for external relations, so that we, too, can use two approaches in this matter.
(HU) I agree with those Members who think that we will be able to prevent disruptions in gas supply more efficiently by means of a gas supply regulation. For this, I thank the rapporteur. I consider especially important the provisions concerning protected consumers. I am pleased that instead of the initial restrictive definition, district heating networks and SMEs will also enjoy special protection. We are hardly dealing with a negligible number of consumers: in Hungary alone, 600 000 households rely on district heating networks. Protection of SMEs is also important because, as we saw in the first days of 2009, these firms may easily find themselves on the verge of bankruptcy if there are gas supply disruptions.
Ladies and gentlemen, allow me to remind you that although adopting the gas supply regulation is a significant step, it cannot replace energy investments. Last week, four new Member States sent a letter to Energy Commissioner Günther Oettinger, urging the EU on behalf of the Visegrad Group to strengthen financial resources for energy investments, especially in view of the next seven-year financial plan. We can only agree with what is set out in this letter. Indeed, the way to ensuring a satisfactory gas supply is for the EU to start building alternative delivery routes. And this intention should at last, in my opinion, be reflected in the budgetary figures as well.
(FI) Madam President, my sincere thanks go to my colleague, Mr Vidal-Quadras, for the excellent work he has done. Whether we like it or not, Europe is relying more and more on gas to function, and it is Russia that supplies us with that gas. That is why it is not enough that the EU's relations with its gas supplier are in order. We also need changes to the EU's internal infrastructure and legislation for us to be prepared for crisis situations not of our own making. The Member States must define the roles of all market players and the areas of responsibility for guaranteeing security of supply. Recent history shows that there is a need for this.
Europe's degree of dependence is alarming. Imports now account for over 40% of natural gas consumption in Europe, and forecasts suggest that this dependence may grow to a level of 70% by the year 2020. The consequence will be both economic and political dependence, and that is not healthy. In the future, the situation may improve with the production of liquefied natural gas, the price of which has fallen, as well as the more recently produced shale gas, which has been discovered in different parts of the world, including Poland. Hopefully, these will improve security of supply and provide more options for purchasing gas. Developing efficient forms of renewable energy will also help.
The recent disputes between Russia and her neighbouring countries showed just how precarious the situation was concerning our internal security of supply. That is why concrete action, such as ensuring that the gas also flows in the opposite direction between Member States or, under the principle of solidarity, ensuring that there is also sufficient gas in our own reserves for our neighbours in crisis situations, is important. It is also important that we are aware of the different circumstances prevailing in the Member States and acknowledge them.
(LT) Firstly, I would like to congratulate the rapporteur on the preparation of this very important document. Increasing dependence on imported energy, gas in particular, is one of the new challenges the EU faces in security policy and overcoming it will require a concerted effort by the EU and all of us.
The European Commission must play a particularly significant role, not just when it faces crisis situations, but when forming EU energy policy in general, and especially when talking about a gas supply contract with suppliers in third countries.
Commissioner, I really would not like the conditions laid down in the contract between Poland and Russia on the Yamal gas pipeline or the way it was signed to set a bad example for all new and future energy strategies in the context of the document debated today. Only by speaking with one voice, by coordinating the actions of all EU Member States, and by showing solidarity can we help create the desired internal energy market that is secure, united and fair for consumers.
Madam President, today's debate shows that Europe has drawn lessons from the multiple supply crisis. Estonia's first experience in independence came in December 1992 when Russia shut off all gas and oil supplies. It nevertheless made us stronger.
Today, we see encouraging cooperation, first of all, between Parliament and the Commission. I would like to thank you, Commissioner Oettinger, for your vigorous and responsible approach to these challenges. It is a promising attempt to embody solidarity in practical EU mechanisms. Importantly, we are going to provide for a common set of infrastructure and supply standards, with growing responsibility and coordination by the Commission. But, above all, we still need an integrated EU network of supplies. I would like to draw attention to Mr Turmes' suggestion for improving our north-south connections and providing for storage facilities for the future.
(HU) It is important for the EU to react at Community level in the interest of energy security, but Member States who have not yet normalised their bilateral political relationship with Russia also have to take steps. Eighty per cent of Hungary's gas imports come from Russia, and so the dependency of Hungarian consumers is extreme. District heating users are particularly vulnerable. For this reason, Hungary would definitely like to diversify both supply sources and transport routes. We unequivocally supported and continue to support the construction of both Nabucco and South Stream, together with the utilisation of EU sources. However, the cheapest way for us would be a reassuring and stable resolution of transit through Ukraine. We ask the Commission to make sure that the EU acts at Community level, that it mediates between Russia and Ukraine, and exacts a system of guarantees concerning the Ukrainian transit route.
(DE) Madam President, I would like to highlight two points for the attention of Mr Oettinger which have already been mentioned by other Members during the discussion. Firstly, Mr Turmes emphasised the issue of the predictability of demand for gas. In the context of the gas supply, we are only looking at this question from one point of view.
Mr Oettinger, I would like to ask you how you plan to incorporate this second fundamental perspective into the strategy when you look to the future. Secondly, following on from a remark made by Mr Swoboda, I would like to pick up on the idea of an energy community in the European Union. The Notre Europe think tank, which was founded by Mr Delors, recently highlighted this issue, as did the former Commissioner, Michaele Schreyer, several years ago. Do you regard this as one positive goal of your work, Mr Oettinger?
(PT) Madam President, in this debate on the security of natural gas supplies, I would stress that the global supply of natural gas is already very diversified; indeed, this must be properly acknowledged.
However, the more important issue in terms of the future is the expected oil crisis, because of which the European Union should actively promote the replacement of refined petroleum products in its fleets, and the best replacement for them is natural gas.
Nevertheless, it must not be forgotten that there is natural gas of non-fossil origin: biomethane, produced from waste. As a matter of fact, several European countries are producing it, in particular, Sweden and Switzerland, and even Spain I think. It is a path that should be incentivised in terms of EU investment and we should keep this issue very much in mind in this debate.
(DE) Madam President, the majority of gas suppliers have announced significant price increases as a result of the growing demand for gas. There is talk of the wholesale price of gas doubling. Therefore, it is likely, in my opinion, that Moscow will provoke another gas crisis this winter. In the past, the EU has probably not been assertive enough in its role as mediator. In the case of the current disputes over responsibilities between the new leading representatives of the EU, the Member States which are affected will be feeling once again that they have been left in the lurch.
However, weak crisis management on the part of the EU has other consequences. Nuclear power stations that have been shut down are being brought back into operation and in Poland, there are plans to invest in a liquefied gas terminal which will be in direct competition with the Baltic pipeline. Even though the purchasing cooperative that was announced yesterday may seem a sensible solution, it does not change the fundamental problem. When the next gas dispute occurs, we will see whether the European energy early warning system is worth the paper it is written on and whether the confusion over responsibilities following the Treaty of Lisbon can be resolved. The fact is that we cannot simply bring an end to our dependency on Russian gas and even the Nabucco project will make very little difference to the situation.
(PL) Mr Oettinger said this is the first document on energy matters since the Treaty of Lisbon came into force. Indeed, energy solidarity was the main objective of many countries, including of my own country, Poland, in relation to the Treaty of Lisbon. However, the gas crises - in particular, the crisis of 2009, but also the earlier crises - showed that without the energy market, without the infrastructure, including the interconnectors, new networks and new sources of supply, without the coordinating role of the European Commission and, above all - something which I would like to stress strongly - without the political will of both the Commission and the Council and that of the Member States, we will not prevent gas crises. At the present moment, Poland is still to complete an agreement for the supply of around 2.5 billion cubic metres of gas.
The regulation could be better - closer to the ideal - particularly concerning obligations, including in relation to the European Commission and also concerning the role of the High Representative of the Union for Foreign Affairs and Security Policy and the role of Member States. Mr Oettinger has confirmed that in two or three years' time, it will be necessary to carry out a kind of evaluation of this regulation to assess its effectiveness. This, too, testifies that we have not included everything in it.
(RO) The European Union's energy security depends on the diversification of energy supply sources and routes. I believe that the European Union should invest more in the energy infrastructure and in energy efficiency. As far as the energy infrastructure in the gas sector is concerned - I am referring here to the creation of new gas pipelines, and I would like to emphasise at this point how important the Nabucco project is for the European Union's energy security - it would be an important step for the European Union to invest in new gas deposits, in improving interconnections between Member States, in providing them with reverse flows, as well as in production facilities for producing gas from renewable energy sources.
I would like to stress that the Treaty of Lisbon has created a new framework for promoting solidarity between Member States in the event of an energy crisis. I also want to commend the rapporteur, Mr Vidal-Quadras, for his efforts, as this regulation actually marks a step forward in increasing the European Union's energy security.
(HU) Mr Vidal-Quadras and Commissioner Oettinger deserve thanks for making this important report possible. This regulation will be particularly welcome to Central European countries, some of which are 100% dependent on Russian gas imports. This not only creates a state of dependency but is also dangerous as a political tool. Compared to fossil fuels, gas produces the least CO2 emissions, which is why it plays a significant role in Europe's fight against climate change. However, the concept of an EU emergency needs to be re-evaluated inasmuch as it is tied to a 10% reduction in imports. This could actually represent the total gas imports of a Member State, such as Slovakia. It would be more reasonable for an EU emergency to be declared for a specific geographical region. Securing an uninterrupted gas supply at an acceptable price must be a priority even in a crisis situation. In my opinion, this report may contribute significantly to the achievement of this objective.
(RO) First of all, I, too, would like to congratulate Mr Vidal-Quadras for all his efforts in drafting this important report. We are all aware how important the energy supply is to the European Union. The Commission and Commissioner Oettinger must continue to be actively involved in resolving the issues which determine the progress of the projects relating to the diversification of gas supply resources and come up with both political solutions and the most favourable financial resources.
The key to safeguarding Europe's energy supply security lies in improving the energy infrastructure, interconnections and the reverse flow capacity, storage facilities and, most importantly, in monitoring and management based on solidarity between Member States. It would also be important to continue the debates on the future European Energy Community.
(PL) The regulation which we are voting on today is a milestone in building a common energy policy. The provisions relating to energy solidarity are, without doubt, testimony to this. They guarantee the operation of legal instruments which will enable a common, united reaction in an emergency situation. The text on which we are going to vote does, it is true, differ from the ambitious vision proposed by Parliament. It does, however, give hope for the efficient operation of an emergency mechanism in the future. The very fact that we quickly reached an agreement with the Council, where the different interests of Member States were in conflict, should be seen in a positive light.
I would like, here, to express my thanks to our rapporteur, Mr Vidal-Quadras, who, from the very beginning, was open to the measures proposed by fellow Members and who was open to reaching a compromise which would be acceptable to all. The regulation also shows that the European Parliament is a key player in interinstitutional conflict and that it is bold enough to fight for measures which often seem unrealistic because of the lack of agreement between Member States.
(HU) I congratulate the Commissioner and Parliament for working together to prepare this large-scale document. While it is a step in the right direction, it is also clear that law is only a precondition for investments. Creating motivation for European investment may also help us through the crisis. This regulation may also be proof positive that cooperation does not mean giving up national sovereignty, but represents an expansion of the freedom of European citizens. Great debates are going on in Hungary. We Hungarian socialists are intent on creating European energy security. A year ago, the head of the Hungarian Government promised to make the country completely independent as regards energy. As socialist MEPs, we are glad that he changed his mind and that he, too, sees the future in terms of energy security and EU cooperation.
Madam President, since 2006, when the first interruption of gas supply from Russia took place, energy security has become a top item agenda on the EU's activity. The issue is not only economic, but highly political too, because it has a strong impact on the foreign policy of the EU and, consequently, on its international standing. In spite of the fact that this is widely recognised, in practice, the EU is incapable of stopping its increasing dependence on energy supplies from actors with strong political agendas who do not hesitate to exploit the EU's increasing vulnerability. This is due to the resistance of some new important members.
However, to conclude, it would be wrong to say that there is no current energy security system - there is, it is just that it is individual and not collective, with each EU country wanting to protect itself through preferential relations with individual suppliers for whose favours they are sometimes ready to compete fiercely.
(EL) Madam President, as several of us in this Chamber have referred to the Nabucco pipeline as a very important project for energy security in Europe, I should like to ask the Commissioner to tell us, if he can, what stage has been reached and what progress has been made on the Nabucco project.
Madam President, ladies and gentlemen, this debate, which began with the subject of gas and gas storage, has taken on a more general character and has expanded to cover energy policy as a whole. Of course, it is true that we are dependent on gas. However, this applies not only to gas, but also to other energy sources, including oil to just the same extent, coal from the world market and nuclear raw materials. Even in the case of renewable energy, our dependency on countries with storage facilities, such as Switzerland and Norway, is growing. Europe is dependent on other states. For this reason, the subject of energy efficiency, in other words, using our energy in a more targeted way and not wasting it, will become increasingly important. Over the coming months, we will want to discuss our conclusions with you in detail.
The subject of the energy community has also been brought up and I believe that the European Union must become a more effective energy community based on solidarity. The approach taken by Mr Delors shows us the direction in which we should go. However, my advice is that we should use the new instruments over the next few years; in other words, we should make active use of Article 194 as our legal basis, as well as exploiting other opportunities, in order to create an internal market. We do not yet have a genuine internal market for electricity and gas. The Member States, some of them more so than others, make fine speeches about the internal market, but they do not actually do anything about it and, instead, focus on their own national industrial policy. They should be using these instruments. In four or five years, we will then be in a credible position to talk to the Member States and the general public about developing our legal basis further.
As far as the energy community is concerned, I believe that Switzerland, Norway, Serbia, Croatia - and the countries of the former Yugoslavia in general - together with Morocco, the Maghreb countries, the Middle East, Georgia, Moldova and Ukraine, belong together in a close-knit energy community, with the addition of Turkey in particular.
There have been calls for a forecast for the energy and gas market. We want to put forward a range of different alternatives as part of the Roadmap 2050. It is clear that as long as the energy mix is primarily a matter for the Member States, we are dependent on the sums done by the politicians in the Member States for our forecast of how much gas will be used to generate electricity and what our gas requirements are. We will not have sole responsibility in this area. Nevertheless, we want to make a proposal concerning our gas usage over the decades to come. We are currently using more than 400 billion cubic metres of gas. In 2030 or 2040, will that figure have risen to 500 or 600 billion or fallen to 300 billion? This is a very important question when it comes to predicting our infrastructure requirements and our dependency on other countries.
On the subject of dependency, we must remember that we still have significant gas deposits of our own. However, they will run out in the next 15 to 20 years. The Netherlands is a typical example in this respect. It is true that we are primarily dependent on Russia, which is currently responsible for 25% of the European gas market. A quarter of our gas comes from Russian deposits. This is a large amount, but it is still a manageable figure. However, it is clear that the equivalent figures for Latvia, Lithuania, Bulgaria, Poland and Romania range from well over 50% up to 100%, while for Portugal, the figure is zero. We have an East-West divide depending on each country's proximity to or distance from the location of the gas deposits in Siberia. We receive significant supplies from Algeria and from Norway and we should also highlight the supply of liquefied natural gas (LNG) which comes from Qatar in the Middle East, either by ship or via terminals.
With regard to our dependency on Russia, I regard Russia, despite all its problems, as a partner. The ten-year EU-Russia Energy Dialogue will be taking place in November. The fact is that we are mutually dependent. Why is this? As the Russians are responsible for more than 50% of the financing for the Nord Stream pipeline, which involves an investment of more than EUR 4 billion, it is in their interests for the gas to flow through it, otherwise the investment would not be profitable for them. In addition, the Russians want to sell us gas so that they have European currency available to buy cars, industrial plants, machinery, high-tech goods and expertise to develop the Russian economy. Therefore, I believe that if we act together, we will be in a situation of mutual dependency, rather than being laid open to blackmail.
The next area which we need to look at is diversification and reducing our dependency on other countries. On the one hand, we need to ensure that existing pipelines are renovated, so that our technical dependency does not increase. On the other hand, we must focus on new areas. I believe that we should be dependent on the Russians with regard to Russian gas. The Russians should be our partners when it comes to selling and trading in their own gas, but not in the case of gas from third countries. The largest gas deposits are in the Caspian region. While I feel that Russian gas is closely linked with our partner Russia, I do not believe that our supply of gas from the Caspian region should come to us via Russia. The Russians should sell us their own gas, but not trade in gas from third countries. Gas from Algeria and from Norway is not supplied to us via Russia. Therefore, the European Union must establish a direct connection with the Caspian region which is as short as possible, has no detours and does not make us unnecessarily dependent on the Russian trading system. However, to achieve this, we need solidarity. I would therefore like to ask all the Member States, including Austria, Hungary, Romania, Bulgaria and Poland: Are we prepared to work together to find a solution in the southern corridor which is in the European interest? Or are we divided? That is the crucial point. If we are united and are not prepared to take up other offers which, to a large extent, are not in the European interest, we can achieve a breakthrough in the Caspian region. We are working very hard on the Nabucco project. We hold working sessions every week and, on 1 October, there will be a top-level meeting with Turkmenistan and Azerbaijan. We cannot make the decision ourselves. It will be made by the investors. However, we can do everything possible to ensure that we act as moderators for the decision involving the Member States and our neighbouring countries, including Turkey, Azerbaijan and Georgia. I remain of the opinion that Nabucco is on the right track.
You say that we need to invest more. That may be the case, but I can promise you that we make proper use of every euro allocated by Parliament and the Member States in the European budget for cofinanced infrastructure, in areas where it would not be profitable for us to go it alone. You will be making the decision for the financing period in the near future. We need to talk about priorities in this respect. If we want to spend more money on infrastructure, we either need to bring in more money, which does not seem entirely feasible, or we need to spend less money in other areas. I will be interested to see how this process between the different working areas, including those in Parliament, will function.
Thank you once again for your support. You have made progress in this area and together, we have convinced the Member States. I am pleased to be able to say to you all that we will implement the regulation quickly and, in the report which is planned for four years' time, we will analyse its strengths and weak points and present our final conclusions as to whether it will make sense to develop the regulation further and expand its content.
(Applause)
The debate is closed.
The vote will take place today, Tuesday, 21 September, at 12:00.
Written statements (Rule 149)
The adoption of this report significantly enhances the legislative framework for the EU's energy security policy. Diversification of energy sources is a priority, given the energy crisis which Europe has faced. I believe that it is vital to support alternative credible projects in the gas supply sector in the Caspian Sea region. Given that it will only be possible to use the Nabucco gas pipeline's full capacity in 2018, this makes the AGRI project more than necessary. This pipeline will connect the European market to the gas resources in the Caspian region through the Azerbaijan-Georgia-Romania energy corridor. The political leaders of the four participating states signed the Declaration of Baku last week. The first gas deliveries from Azerbaijan are expected to be made in just three years, especially as Romania has already initiated a feasibility study on the terminal in Constanţa. Furthermore, the implementation cost is half that of the Nabucco gas pipeline. Bearing in mind the energy security guarantees provided by this agreement, I hope that the EU will give it the attention it requires.
Our topic for debate today is gas supply security. We are debating it as winter is approaching. In January 2009, the natural gas crisis between Russia and Ukraine highlighted that dependency on imports had grown throughout Europe. This time, the risks linked to supply and transit have increased too. This is why we still need infrastructure investment in Europe. How long is the implementation of these infrastructures going to take? Definitely several years. Can we afford this period of time when every winter means a new gas crisis? How many concessions will we still have to make to Ukraine and Russia until then? I believe that we should identify and prepare to opt for an alternative solution not only in terms of a source, but also of a network which will combine both internal and external aspects. When I say 'alternative', I am thinking about what experts call the 'White Stream' pipeline, passing through Azerbaijan, Georgia, the Black Sea, Romania and Bulgaria. Furthermore, all the measures intended to ensure that the internal energy market operates properly should be accompanied by active energy diplomacy.
I would like to express my esteem for Mr Vidal-Quadras for his work and his commitment to the regulation concerning the security of gas supply. I am pleased it has been possible to achieve such a good compromise in this extremely important document. The interests of all the Member States on the most significant issues have been reconciled, thanks to which the European Union will be able to react rapidly and in solidarity when faced by disruptions to gas supply. The most important matters concerning the protection of Member States from possible disruptions to gas supply and good cooperation on preventive and emergency measures in the EU have been covered by the report.
An important change is the obligation on the part of the Commission and the Member States to work together at Union level to prevent a potential emergency. Pursuant to the regulation, the European Commission will now be able to declare an emergency in a region affected by interruptions to the gas supply at the request of just one country. The compromise which has been proposed increases the role of the European Commission through new rapid reaction instruments. In this form, the regulation is a guarantee of the security of gas supply even in particularly sensitive regions. However, investment in the development of infrastructure is essential, so that the provisions contained in the regulation are not just the version found on paper.
We say a great deal about the entry into force of the Treaty of Lisbon in the context of the European External Action Service. However, it is worth drawing attention to measures being taken in the area of energy policy. Article 194 of the Treaty of Lisbon has laid down clear priorities in this area: establishing a single energy market, ensuring security of gas supply, energy efficiency and energy saving, as well as promoting the interconnection of energy networks and measures intended to reduce dependence on imported energy. The Vidal-Quadras report on the security of gas supply is an important step towards accomplishing the objectives of the treaty. This reflects the spirit of European solidarity, which is so important, today. Documents of this type are a particularly important signal to the citizens at a time when much is being said about national interests and decentralising tendencies which are dividing the Union. The report shows that the European Parliament, working together with the European Commission, is putting European values of cooperation and solidarity into practice. The next step in this direction is the European Commission document entitled 'Towards a New Energy Strategy for Europe 2011-2020'. This is a further step towards a comprehensive energy policy in the context of the EU 2020 strategy, but is also a further step towards accomplishment of the objectives of the Treaty of Lisbon. The report which I have drafted, and on which I am now working in Parliament, also shows that the Community method is particularly important in the field of energy.
Security of supply will depend, in future, on the evolution of the fuel mix, the development of production in the European Union and in third countries supplying the EU, as well as on investments in storage facilities and in diversification of supply routes and sources inside and outside the European Union. I am pleased that the European Parliament was able to amend the proposal for a regulation to introduce an article specifically for the Nabucco gas pipeline project. This action confirms that the European Union's institutions will attach particular importance in the future as well to the Nabucco gas pipeline project with regard to its political aspect and funding. In specific terms, this regulation guarantees that European domestic consumers will be supplied with gas even during a crisis, in order to avoid situations like the one in January 2009 when a number of Member States had no gas delivered at all. The European Commission will have to coordinate these possible emergency scenarios and ensure that every Member State is protected.
It is clear that the European Union should not have to rely on which side of the bed the President of Ukraine or Belarus gets out of in the morning. It is clear that the EU should not have to rely on the machinations of superfluous middlemen wanting to cash in on speculation and manipulation in the area of gas supply. It is clear that gas supply cannot become a political weapon for the pursuit of narrow national interests. Yet how are we to judge the fact that natural gas in Latvia costs three times as much as in Germany? It happens to be the case that Latvia and Germany, both EU Member States, have differing opportunities for developing their economies. The fact that the Republic of Latvia is experiencing a severe crisis and that its per capita GDP and income is one-tenth of that of Germany gives rise to the question whether EU Member States all have the same development conditions. An urgent resolution of this question is essential, at least with respect to common gas prices for all EU Member States. Without that, the coupling of the words 'United Europe' becomes questionable.
I would like to agree with my fellow Members and welcome the fact that such an important regulation will be approved in such a short space of time. This only proves once again that when there is a real problem, Europe is able to act quickly and effectively.
The security of gas supply regulation strengthens the principle of solidarity between Member States and this is another step towards a common energy policy. We probably all hope that the crisis of 2009 will not be repeated and that we will not need to resort to the mechanisms laid down in the regulation, but what happens in reality is another matter. Not so long ago in June, the supply of gas to Lithuania was halved due to disagreements between Russia and Belarus and that persuaded us that the timing of this regulation is opportune.
I have frequently pointed out that for isolated gas markets dependent on one supplier, as we are, for instance, in the Baltic states, this regulation will only be effective when these markets are joined in a common European Union gas network. Private investment is often insufficient for laying the new gas pipelines that are required and additional funding is therefore needed.
I would like to thank my colleagues who understood this and took it into account when negotiating this regulation, and the Commission which has officially pledged to solve the problem of energy islands in the Energy Infrastructure Package. All that remains is to call on the Member States to properly implement this regulation.
Adoption of the regulation on security of gas supply opens the way to creating a common gas market at EU level in the future. Important provisions contained in this document are the introduction of the obligation to prepare preventive and emergency plans in every Member State, the obligation to declare a Union emergency when two Member States declare an emergency and application of the criterion of geopolitical risk in the overall assessment of risk on the question of EU gas security. Given acquisition of the capability to transport gas in both directions, a country which finds itself in danger of having a shortfall in energy supply will gain the necessary assistance from another country which does have sufficient reserves of gas at the time. This, without doubt, is the beginning of the use of measures based on the idea of cooperation and solidarity. The reference to the question of diversification of energy sources will allow intensification of activity in this field by Member States and will help projects which have already begun, such as Nabucco, for example. In summary, thanks to the measures proposed in the report and intensive investments in infrastructure, we are in a position to protect ourselves, or to secure ourselves more effectively, against the situation which occurred in 2008 in Ukraine. Becoming fully independent from Russian gas supplies is an illusion, but we can, at least, strengthen our position in negotiations with Russia. I would like to thank all those who contributed to working out a compromise on a matter which is so important for the entire Union.
The compromise negotiated by the European Parliament is a real step towards putting the provisions of the Treaty of Lisbon into operation. It creates the initial conditions for practical application of the solidarity of Member States in the event of disruptions to gas supplies, and we count this as our success. The provisions on transmission infrastructure, the system of crisis responses at Union level, the common risk assessment and, on the basis of this, the creation of preventive and emergency plans, as well as the inclusion of the geopolitical aspect in the assessment, demonstrate not only the negotiating success of MEPs, but also create the foundations for making energy policy more Community-oriented, which is something Parliament had already been trying to achieve during the previous term of office.
It is only 18 months since gas supplies along the Russia-Ukraine-EU route were disrupted in January 2009. Bulgaria was the country most affected at the time, but the whole EU realised how vulnerable mainly Central and East European countries are in terms of gas supply security. This is why I welcome the adoption of Mr Vidal-Quadras's report, which provides a pan-European legislative response to the occurrence and consequences of such gas crises. Apart from the comprehensive nature of the legislative resolution on gas supply security, I would like to emphasise the following aspects: creating an integrated EU gas network proving a bi-directional flow of gas between individual countries; guaranteeing cross-border access to storage facilities and maintaining cross-border transmission of gas in cases where the highest crisis level 'Emergency' is triggered. As far as my country, Bulgaria, is concerned, fulfilment of these requirements ultimately means that links are being established with neighbouring countries, Bulgaria has more opportunities to store gas on its territory, and that an alternative to our dependency on a single external gas supplier is also now available. In fact, this new EU legislation precludes an end to the monopoly of supplies from GAZPROM to our country, which needs to happen in the next four years. Thank you for your attention.
I congratulate the rapporteur on a very well drafted document. Following long and difficult negotiations, it has been possible to reach a Europe-wide compromise. I consider particularly important elements of the agreement to be the obligation to prepare, within two years, preventive and emergency plans in every Member State, and also the obligation of declaring a Union emergency if two countries declare an emergency. Another success of the negotiations is the obligation to enable bi-directional flow in gas pipelines three years from the date of entry into force of the regulation. I congratulate the rapporteur again. This document is a step in the direction of a true European energy community.